                      Case 1:21-cv-00331-JEB Document 12 Filed 02/12/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


             Chinatown Service Center, et al.                  )
                             Plaintiff                         )
                                v.                             )      Case No. 21-cv-00331-JEB
U.S. Department of Health and Human Services, et al.           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         all plaintiffs                                                                                                .


Date:          02/12/2021                                                                 /s/ Denny Chan
                                                                                         Attorney’s signature


                                                                                       Denny Chan, 290016
                                                                                     Printed name and bar number

                                                                                          Justice in Aging
                                                                                    3660 Wilshire Blvd., Ste 718
                                                                                      Los Angeles, CA 90010
                                                                                               Address

                                                                                     dchan@justiceinaging.org
                                                                                            E-mail address

                                                                                          (213) 375-3559
                                                                                          Telephone number

                                                                                          (213) 550-0501
                                                                                             FAX number
